Citation Nr: 0014982	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right thumb injury.

3.  Entitlement to an effective date earlier than October 31, 
1996, for a grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran served from January 
1964 to July 1968.

In addition, as the Board finds that additional development 
is necessary in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999), the REMAND portion of this decision will 
address the additional issue of entitlement to an initial 
rating in excess of 50 percent for PTSD, effective prior to 
October 31, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal regarding the issue of service 
connection for the residuals of a right eye injury has been 
obtained.

2.  There is medical evidence that indicates the veteran's 
current corneal scar of the right eye is related to an in-
service right eye injury. 

3.  In a September 1971 rating decision, the RO denied the 
appellant service connection for the residuals of a shell 
fragment wound to the right thumb; this decision is final. 

4.  Evidence regarding the claim of service connection for 
the residuals of a right thumb injury as associated with the 
claims folder since the September 1971 rating decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

5.  There is medical evidence that relates the veteran's 
current right thumb disorder to his period of service. 

6.  On May 29, 1990, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  Subsequently, in 
correspondence dated October 1990 and February 1991, the RO 
informed the veteran that he needed to provide additional 
information/evidence prior to the RO's adjudication of his 
claim.  However, the veteran failed to respond to or comply 
with the RO's requests within a one year period of the last 
request, and thus, he abandoned this claim. 

7.  On October 31, 1996, the RO received a subsequent request 
from the veteran for consideration of a claim of service 
connection for PTSD.

8.  The earliest evidence of record showing that the veteran 
had a diagnosis of PTSD dates back to October 8, 1996. 

9.  In a December 1997 rating decision, the veteran was 
awarded service connection for PTSD effective October 31, 
1996.


CONCLUSIONS OF LAW

1.  The veteran's residuals of a right eye injury were 
incurred during his active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The September 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

3.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
residuals of a right thumb injury, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The veteran's residuals of a right thumb injury were 
incurred during his active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

5.  The criteria for the assignment of an effective date 
earlier than October 31, 1996, for a grant of service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Residuals of a Right Eye 
Injury.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In this case, the veteran maintains that he is entitled to 
service connection for the residuals of a right eye injury he 
sustained during his service.  In support of this 
proposition, during the September 1998 hearing at the RO, the 
veteran testified he was treated in 1967 for an inserted 
foreign body in his right cornea, which damaged the eye and 
has caused the development of scar tissue in that eye. 

With respect to the medical evidence of record, the veteran's 
service medical records contain October 11, 1967 notations 
revealing the veteran complained of pain in the right eye 
following his involvement in a fire fight.  At that time, 
both of his upper eyelids were red and swollen and the eyes 
appeared to have a conjunctival injection, bilaterally.  His 
right cornea was noted to have a pin head sized buried black 
foreign object, which was not removed by irrigation or with a 
cotton swab.  However, notations dated October 20, 1967 show 
the foreign body in veteran's right eye was successfully 
removed and he was found to be fit for full duty.  
Additionally, the July 1968 discharge examination reveals he 
had distant visual acuity of 20/20 bilaterally.

The post service medical evidence includes November 1997 and 
February 1998 VA examination reports indicating he had 
uncorrected distant visual acuity of 20/25 in the right eye 
and of 20/20 in the left eye, with no apparent visual 
deficiencies.  However, they also note the veteran's 
diagnoses included hyperopia, astigmatism, presbyopia, 
corneal scar (nebula) on the right eye with no vision 
reduction, and suspected glaucoma.  More importantly, the 
post service evidence includes medical records from the West 
Los Angeles VA Medical Center (VAMC) dated from October 1996 
to October 1998, which contain February 1998 medical 
notations indicating the veteran was diagnosed with corneal 
scar secondary to a foreign body in 1967. 

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, the veteran's service medical records contain 
evidence that a pin head sized foreign body was removed from 
the veteran's right eye in 1967.  And, at present, although 
he does not appear to have any right eye visual deficiencies, 
the February 1998 VA examination report shows he was found to 
have a corneal scar (nebula) on the right eye.  Such 
diagnosis is further confirmed by the February 1998 notations 
from the West Los Angeles VAMC, which also link the veteran's 
corneal scar to his 1967 right eye treatment/injury.  As 
such, the Board finds that the evidence supports an award of 
service connection for the veteran's residuals of a right eye 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999). 



II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for the 
Residuals of a Right Thumb Injury.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.105(a) (1999).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in a September 1971 rating decision, the 
veteran was denied service connection for the residuals of a 
shell fragment wound to the right thumb.  At that time, 
although the RO acknowledged that the veteran sustained a 
shell fragment wound to the right leg in 1966, it also noted 
that there was no evidence of treatment for an injury of the 
right thumb.  The veteran was provided notice of this 
determination by VA letter dated that same month.  However, 
the veteran did not timely appeal the September 1971 rating 
decision.  As such, the September 1971 rating decision is 
final as outlined in 38 U.S.C.A. § 7105 (West 1991), and 
consequently, the veteran's claim may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Since the September 1971 final adjudication, the additional 
evidence in the file which is related to this issue is 
contained in the medical records from the Long Beach VA 
Medical Center dated May, June and July 1990 indicating the 
veteran's diagnosis was status post fusion of the right 
thumb, distal interphalangeal joint.  The records also note 
that a pin had been removed from his thumb.  And, a July 1990 
radiology report reveals post traumatic divit involving the 
distal aspect of the terminal tufts of the first right digit, 
with some lateral proliferation about the first 
interphalangeal joint with remarkable narrowing.  These 
records, however, do not contain any discussions regarding 
the etiology of the veteran's right thumb symptomatology.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, the veteran was 
initially denied service connection in a September 1971 
rating where, although the RO acknowledged that the veteran 
sustained a shell fragment wound to the right leg in 1966, it 
also noted that there was no evidence of treatment for an 
injury to the right thumb.  In this regard, the Board finds 
that, since the September 1971 rating decision, the veteran 
has submitted medical evidence showing that he currently has 
a right thumb disorder which has been deemed to be post 
traumatic, as per the July 1990 radiology report discussed 
above.

Thus, the Board finds that the evidence submitted shows the 
existence of a current disability which the veteran relates 
to an in-service shell fragment wound.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As noted in Hodge, 
"the ability of the Board to render a fair, or apparently 
fair, decision may depend on the veteran's ability to ensure 
the Board has all potentially relevant evidence before it," 
and the Federal Circuit stated further, that some new 
evidence may "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  Therefore, the Board finds that the evidence submitted 
since the last prior final decision in September 1971 
satisfies this requirement.  

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  The 
Board finds that such evidence contributes to a complete 
evidentiary record for the evaluation of the veteran's claim.  
As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim of service connection for the residuals of a 
right thumb injury.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

Having reopened the veteran's claim of service connection for 
the residuals of a right thumb injury, the Board turns to the 
"well grounded" analysis required by Winters, Elkins and 
Hodge.  In this regard, the veteran must satisfy three 
elements for the claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In addition, combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under this 
rule, satisfactory non-expert, or "lay" evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  These provisions do not address the other two 
elements required for a service-connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements generally require competent medical expertise.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993). 

Upon a de novo review of the veteran's claim, the Board finds 
that the veteran's service medical records show that he was 
in fact treated for shell fragment wounds to the right leg in 
1966.  And, more importantly, the record includes a VA 
examination report dated June 1971, containing a diagnosis of 
small scar of the right thumb, tender to pressure.  

As to the post service medical evidence, as noted above, the 
medical records from the Long Beach VA Medical Center contain 
evidence that the veteran was treated for status post fusion 
of the right thumb, distal interphalangeal joint.  As well, a 
July 1990 radiology report shows evidence of post traumatic 
divit involving the distal aspect of the terminal tufts of 
the first right digit, with some lateral proliferation about 
the first interphalangeal joint with remarkable narrowing. 

Following a de novo review of the veteran's claim, the Board 
notes that 38 U.S.C.A. § 5107(b) expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

In this case, although the veteran's service medical records 
are negative for any indication that he was in fact treated 
for a right thumb injury, given that the veteran's DD-214 
shows that he was awarded a Purple Heart and considering the 
veteran's contentions that he injured his right thumb during 
his combat, the Board finds of significance the 1971 VA 
examination report noting a right thumb scar tender to 
palpation.  As well, the evidence shows the veteran has 
continued to suffer to the present day from the residuals of 
his thumb injury.  In this regard, the Board notes that, 
although the veteran does not possess the medical expertise 
required to offer an opinion requiring medical knowledge, 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995), he is certainly 
competent to provide an account of symptoms he experienced.  
Hayes v. Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995). 

As such, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable 
to this claim, and that, resolving all reasonable doubt in 
the veteran's favor, a grant of service connection for the 
residuals of a right thumb injury is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999). 

III.  Entitlement to an Effective date Earlier than October 
31, 1996, for a Grant of Service Connection for PTSD.

With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In the October 1999 VA form 646 (Statement of Accredited 
Representation in Appealed Case), the veteran contends he was 
treated for psychiatric symptoms during his service, but 
these were erroneously identified as related to psychiatric 
disorders other than PTSD.  This misdiagnosis during his 
service prohibited the recognition of his PTSD during 
service.  In addition, during the September 1998 appeal 
hearing at the RO and in his December 1999 Informal Hearing 
Presentation, the veteran and his representative contended 
the veteran originally filed his claim of entitlement to 
service connection for PTSD in May 1990, and thus, he is 
entitled to service connection effective May 1990.

In this regard, the Board notes that the record in fact 
contains a claim of service connection for PTSD submitted on 
May 29, 1990.  However, the record also contains 
correspondence dated October 1990 and February 1991 from the 
RO to the veteran informing him that he needed to provide 
additional information/evidence with respect to his claim of 
service connection.  However, the veteran failed to respond 
to or comply with the RO's requests within a one year period 
of the last date of request.  As such, the Board finds that 
the veteran, by not responding to the RO's requests for 
additional evidence within a one year period after the last 
date of request, he abandoned his claim as per 38 C.F.R. 
§ 3.158.  And, as such, May 29, 1990 is not the date of 
receipt of the original claim for purposes of determining the 
veteran's entitlement to an effective date earlier than 
October 31, 1996, for a grant of service connection for PTSD.  
See Hurd v. West, No. 98-749 (U.S. Vet. App. Apr. 25, 2000); 
see 38 C.F.R. § 3.158 (1999) (indicating that once a claim 
has been abandoned, no further action will be taken unless a 
new claim is received).

Further reviewing the veteran's file, the Board finds the 
record includes a statement received October 31, 1996 in 
which the veteran reiterates his request for consideration of 
a claim of service connection for PTSD.  The record does not 
disclose any contact between the veteran or someone else on 
his behalf and any component of VA earlier than October 31, 
1996 with respect to his claim of service connection for 
PTSD.  Subsequently, in a December 1997 rating decision, the 
RO awarded the veteran service connection and a 50 percent 
initial rating for his PTSD, effective October 31, 1996.  
This was the original rating for the disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, given 
the above discussion regarding the abandonment of the May 
1990 claim, the Board finds that October 31, 1996 is the 
actual date of receipt of the veteran's claim for service 
connection for PTSD.  See 38 C.F.R. § 3.400 (b)(2)(i). 

Moreover, the Board finds that, as reflected by the evidence 
of record, the first medical indication that the veteran 
suffered from PTSD symptomatology is found in hospitalization 
records from the Brentwood VA Medical Center (VAMC) dated 
from October 8, 1996 to December 3, 1996.  As such, October 
8, 1996 is the date the veteran's entitlement to service 
connection for PTSD arose.  See id. 

Given that the veteran did not submit a claim for benefits 
within one year of his separation from service, the governing 
legal authority, as cited above, provides that the earliest 
effective date assignable for the grant in question is the 
later of the date of receipt of claim or the date entitlement 
arose. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Thus, 
as the Board finds the veteran's entitlement to service 
connection arose on October 8, 1996, and that October 31, 
1996 is the date of receipt of his claim of service 
connection, the record affords no basis for establishing an 
effective date earlier than October 31, 1996 for service 
connection for PTSD.

Lastly, the Board notes that the hospitalization records from 
the Brentwood VAMC dated from October 8, 1996 to December 3, 
1996 arguably constitute an informal claim of service 
connection for PTSD, as per 38 C.F.R. § 3.157 (1999).  
Nevertheless, the law is clear that, under 38 C.F.R. § 3.31 
(1999) and 38 U.S.C.A. § 5111(c) (West 1991), regardless of 
VA regulations concerning effective dates of awards, payment 
of monetary benefits based on original awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  As such, even assuming that the treatment records 
from the Brentwood VAMC constituted an informal claim of 
service connection for PTSD, which the Board does not find to 
be the case here, the veteran would not be entitled to 
compensation prior to November 1, 1996.  In essence, an 
October 8, 1996 effective date for the award of service 
connection for PTSD would provide the same redress as the 
currently assigned effective date of October 31, 1996.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons set forth, the Board finds that the 
preponderance of the evidence is against entitlement to an 
effective date earlier than October 31, 1996, for a grant of 
service connection for PTSD.  It follows that the evidence is 
not in relative equipoise so as to provide a basis for 
favorable action under 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the residuals of a right eye injury is 
granted.

Service connection for the residuals of a right thumb injury 
is granted.

Entitlement to an effective date earlier than October 31, 
1996, for a grant of service connection for PTSD is denied.


REMAND

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999).  An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant.  Otherwise, the 
determination will become final. 38 C.F.R. § 20.302 (1999).  
However, for reasons set forth below, the Board finds that 
under the circumstances of this case, the pertinent statutory 
and regulatory provisions do not allow for the Board to 
accept for appellate consideration the issue of entitlement 
to an initial rating in excess of 50 percent for PTSD 
effective prior to October 31, 1996.  See 38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200. 

When during the course of review it is determined that 
further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction.  38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, in 
the December 1997 rating decision, the RO awarded the veteran 
service connection and a 50 percent initial rating for PTSD 
effective as of October 31, 1996.  Subsequently, during the 
September 1998 appeal hearing at the RO, the veteran 
expressed disagreement with the initial rating assigned for 
his PTSD.

However, the present record does not contain a statement of 
the case addressing the issue of entitlement to an initial 
rating in excess of 50 percent for PTSD effective prior to 
October 31, 1996.  As such, the Board finds that the veteran 
initiated the appellate process with respect to this issue, 
as per Manlincon v. West, 12 Vet. App. 238 (1999), and thus, 
the case is REMANDED for the following action in order to 
comply with the statutory and regulatory requirements:

The veteran and his representative 
should be given a Statement of the Case 
covering all pertinent evidence on the 
veteran's claim of entitlement to an 
initial rating in excess of 50 percent 
for PTSD effective prior to October 31, 
1996.  The veteran and his 
representative should be provided with 
information regarding the appropriate 
time period within which to submit a 
Substantive Appeal.  And, if a 
Substantive Appeal is received, the case 
should be processed and returned to the 
Board, in compliance with the applicable 
procedures regarding the processing of 
appeals. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



